DICE, Judge.
This is an appeal by E. Colley Sullivan, as surety upon the appearance bond of J. W. Smith in the penal sum of $500, from a final judgment of the County Criminal Court No. 2 of Dallas County, forfeiting said bond.
Appellant questions the sufficiency of the citation that was issued and served upon him in the cause. The citation by its terms is similar to the citation which this Court held sufficient to support a final judgment of forfeiture by default against the principal and surety in Cause No. 33,784, styled Robert Charles Passmore et al, Appellants v. The State of Texas, Appellee, opinion this day delivered, (page 473, this volume) 351 S.W. 2d 224.
The judgment is affirmed.
Appellant having superseded the judgment by supersedeas bond, judgment is rendered against the sureties on said supersedeas bond for the performance of the judgment herein affirmed.
Opinion approved by the Court.